Exhibit 10.4

 

September 30, 2014

 

DT Asia Investments Limited
Room 1102, 11/F.,
Beautiful Group Tower,
77 Connaught Road Central,
Hong Kong

 

DeTiger Holdings Limited
Room 1102, 11/F.,
Beautiful Group Tower,
77 Connaught Road Central,
Hong Kong

 

Ladies and Gentlemen:

 

This letter will confirm our agreement that, commencing on the effective date
(the “Effective Date”) of the registration statement (the “Registration
Statement”) for the initial public offering (the “IPO”) of the securities of DT
Asia Investments Limited (the “Company”) and continuing until the earlier of (i)
the consummation by the Company of an initial business combination or (ii) the
Company’s liquidation (in each case as described in the Registration Statement)
(such earlier date hereinafter referred to as the “Termination Date”), DeTiger
Holdings Limited (“DeTiger Holdings”) shall make available to the Company
certain office space and administrative and support services as may be required
by the Company from time to time, situated at Room 1102, 11/F., Beautiful Group
Tower, 77 Connaught Road Central, Hong Kong (or any successor location).  In
exchange therefore, the Company shall pay DeTiger Holdings the sum of $10,000
per month on the Effective Date and continuing monthly thereafter until the
Termination Date.  DeTiger Holdings hereby agrees that it does not have any
right, title, interest or claim of any kind in or to any monies that may be set
aside in a trust account (the “Trust Account”) that may be established upon the
consummation of the IPO (the “Claim”) and hereby waives any Claim it may have in
the future as a result of, or arising out of, any negotiations, contracts or
agreements with the Company and will not seek recourse against the Trust Account
for any reason whatsoever.

 



  Very truly yours,       DT ASIA INVESTMENTS LIMITED         By: /s/Stephen N.
Cannon   Name: Stephen N. Cannon   Title: President and Chief Executive Officer







 



AGREED TO AND ACCEPTED BY:       DETIGER HOLDINGS LIMITED         By: /s/Winnie
NG   Name: Winnie NG   Title: Director  

